DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/916,495, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-Al A 35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application lacks support for claims 1 (“multi-lumen body”; “three dimensional shape aspects defined by vessels”), 2 (“from a first-elongated or straight configuration and to a second fully pre-formed position and shape, and a third pre-formed portion and shape”), 3 (“by means of a button”), 4 (“by a button”), 5 (“button actuated retraction and inserting functions, operable as a metered sliding button mechanism”), 6 (“button actuated deflection, linearly along the metered sliding button pathway”), 7 (“a low-profile hub and port”), 8 (“multi-lumen body”; “at least about 7 to 9 Fr dimensions”), 14 (“predetermined three-dimensional configuration”) , 17 (“one-hand lockage and unlockable functionality”; “by lateral movement of the distal button”), 18 (“lockable and un-locked with one hand of a user”), 19 (“neurovascular guide catheter lumen”) and 20 (“favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems”). Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107 found in fig. 8, 201 found in fig. 9, 204 found in fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The use of the term Nitinol®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “PTE enhancers” in line 1. It is suggested to amend line 1 to recite “PTFE enhancers” Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the phrase “an integral wire guide” in line 1. It is unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. It is suggested to amend line 1 to recite “the integral wire guide.” Appropriate correction is required. 
Claim 12 is objected to because of the following informalities: the phrase “a deflatable distal tip” in line 1. It is suggested to amend line 1 to recite “a deflectable distal tip.” Appropriate correction is required. 
Claim 16 is objected to because of the following informalities: the phrase “extra soft molded tip” in line 1. It is unclear if this term draws antecedence from the “deflatable distal tip” in claim 12 line 2, or if it refers to a new and separate distal tip. It is suggested to amend line 1 to recite “the soft molded tip.” Appropriate correction is required. 
Claim 17 is objected to because of the following informalities: the phrase “a fully inserted wire guide” in line 1. It is unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. It is suggested to amend line 1 to recite “the fully inserted wire guide.” Appropriate correction is required. 
Claim 17 is objected to because of the following informalities: the phrase “a straight tip” in lines 1-2. It is unclear if this term draws antecedence from the “deflatable distal tip” in claim 12 line 2, or if it refers to a new and separate distal tip. It is suggested to amend lines 1-2 to recite “the straight tip.” Appropriate correction is required. 
Claim 18 is objected to because of the following informalities: the phrase “a wire guide” in line 1. It is unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. It is suggested to amend line 2 to recite “the wire guide.” Appropriate correction is required. 
Claim 19 is objected to because of the following informalities: the phrase “a guide catheter” in line 1. It is unclear if this term draws antecedence from the “catheter” in claim 11 line 3, or if it refers to a new and separate catheter. It is suggested to amend line 1 to recite “the guide catheter.” Appropriate correction is required. 
Claim 20 is objected to because of the following informalities: the phrase “a guide catheter” in line 1. It is unclear if this term draws antecedence from the “catheter” in claim 11 line 3, or if it refers to a new and separate catheter. It is suggested to amend line 1 to recite “the guide catheter.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “metered sliding button mechanism” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for metered sliding button mechanism. Claims 6-7, which is dependent on claim 5, is similarly rejected. Appropriate correction is required.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “metered sliding button pathway” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for metered sliding button pathway. Claim 7, which is dependent on claim 6, is similarly rejected. Appropriate correction is required.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “at least about a 7 to 9 FR dimensions” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for at least about a 7 to 9 Fr dimensions. Claims 9-20, which is dependent on claim 8, is similarly rejected. Appropriate correction is required.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “with markers” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for with markers. Claims 11-20, which is dependent on claim 10, is similarly rejected. Appropriate correction is required.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “with markers” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for with markers. Claims 17-20, which is dependent on claim 16, is similarly rejected. Appropriate correction is required.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “by lateral movement of the distal button” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for by lateral movement of the distal button. Claims 18-20, which is dependent on claim 17, is similarly rejected. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “around sharp turns within the arterial or venous systems” is not supported in the Specification as originally filed. The disclosure as originally filed does not provide support for around sharp turns within the arterial or venous systems. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1-7 recites “improved steerable neurovascular catheter.” It is impossible to determine the scope of the claim because the limitation “improved” has no clear bounds and the written description does not provide a definition. Appropriate correction is required. 
Claim 8 contains the trademark/trade name “Nitinol®” in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conformance with a continuously changing communications protocol set forth by the Nitinol® standard and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to any of the various Nitinol® wire variants. Claims 9-20, which is dependent on claim 8, is similarly rejected. Appropriate correction is required. 
Claim 8 recites the term "at least about a 7 to 9 Fr dimensions" which is a relative term that renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 9-20, which is dependent on claim 8, is similarly rejected. Appropriate correction is required. 
Claim 15 recites “improved distal navigation, with improved proximal and distal stability.” It is impossible to determine the scope of the claim because the limitation “improved” has no clear bounds and the written description does not provide a definition. Claims 16-20, which is dependent on claim 15, is similarly rejected. Appropriate correction is required. 
Claim 16 recites the term "extra soft molded tip" which is a relative term that renders the claim indefinite.  The term "extra" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In such a device any soft molded tip can be considered "extra" soft since the specification is silent as to how soft must be to be considered “extra” soft. For examination purposes the term "extra" soft has been construed to be soft. Claims 17-20, which is dependent on claim 16, is similarly rejected. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hebert (US 10,071,224), hereinafter Hebert.

Regarding claim 1, Hebert teaches an improved steerable neurovascular guide catheter (catheter 10; fig 1), which comprises, in combination: at least a soft pre-formed shaped (“Distal portion 66 of inner catheter body 14 includes laser cut tube 76 that is coupled to distal tube 64 using a tube 78, which is preferably a polyimide tube coated with adhesive 72.” [Col 6, lines 45-48]) distal tip (distal tip 48; fig 13A-D) straightened with an internal, wire guide for introduction (“If the guidewire or other device will not be deflected, the rapid exchange port can be placed in deflection section D.” [col 13, lines 54-56]; fig 17); a multi-lumen body (fig 1; see annotated fig) which provides for minimally invasive low profile surgical radial or femoral approach (“a bi-directional coaxial deflectable microcatheter is illustrated and designated 
    PNG
    media_image1.png
    744
    1192
    media_image1.png
    Greyscale
generally by reference numeral 10” [Col 5, lines 17-18]), integral wire guide access (“Possible accessories may include by way of example: guidewires” [col 5, lines 35-36]), along with three dimensional shape aspects defined by vessels being addressed (“a deflectable distal tip portion comprising an outer catheter having a lumen, a proximal portion and a distal portion, an elongated member extending distally from the outer member, and an inner catheter positioned coaxially within the inner lumen of the outer catheter and attached to the elongated member” [col 3, lines 4-9]; fig 1), which is respectively lockable in place and one hand operable (“Locking assembly 172 is designed for manipulating and locking the distal deflecting tip and has a rotational control 
    PNG
    media_image2.png
    308
    1162
    media_image2.png
    Greyscale
system 180 built in.” [col 13, lines 7-9]).

Regarding claim 2, Hebert teaches the limitations to claim 1 as described above. Hebert further teaches wherein the wire guide moves from a fully inserted (“If the guidewire or other device will not be deflected, the rapid exchange port can be placed in deflection section D.” [col 13, lines 54-56]; fig 17) to fully retracted position to cause a change, in the distal tip, from a first-elongated or straight configuration (“If the guidewire or other device will not be deflected, the rapid exchange port can be placed in deflection section D.” [col 13, lines 54-56]; fig 17) and to a second fully pre-formed position and shape (examiners note: inherent position in deflecting tip to a third pre-formed position), and a third pre-formed position and shape, along a plane ordinal to the multi-lumen body's axis (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).

Regarding claim 3, Hebert teaches the limitations to claim 2 as described above. Hebert further teaches wherein each respective position may be locked (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]), by means of a button (button 174; fig 15) manipulated radial to a plane ordinal to the multi-lumen body's axis (Fig 15; see annotated fig).

Regarding claim 8, Hebert teaches a system for neurovascular guidance (“a bi-directional coaxial deflectable microcatheter is illustrated and designated generally by reference numeral 10” [Col 5, lines 17-18]), comprising, in combination: at least one of a stainless steel, braided and Nitinol® types of additional medical devices (“The coil 102, which can be made of flat or round wire, runs from proximal end 398 to distal end 104.” [col 7, lines 15-17]; fig 3); a multi-lumen body modularly (fig 1) comprises parts for contrast about an over-the-wire low profile configuration (“Possible accessories may include by way of example: guidewires” [col 5, lines 35-36]; fig 1); and, at least about a 7 to 9 Fr dimensions (“Inner catheter 12 also includes catheter body 14 which preferably has a stiff proximal section 60 made up of a braid reinforced polymer tube that has an outer diameter in the range of about 0.002″ to about 1.994″ [col 6, lines 13-17]).

Regarding claim 9, Hebert teaches the limitations to claim 8 as described above. Hebert further teaches further comprising PTE enhancers (“The liner can be made of materials such as polytetrafluoroethylene (PTFE) or fluorinated ethylene propylene (FEP).” [col 7, lines 4-6]).

Regarding claim 10, Hebert teaches the limitations to claim 9 as described above. Hebert teaches further comprising coils (coil 102; fig 3), with markers (fig 3). Moreover, the limitation: "with markers" does not impart further structural limitation.

Regarding claim 11, Hebert teaches the limitations to claim 10 as described above. Hebert teaches further comprising a customized ergonomic luer manifold (“Coupled to the proximal end of outer catheter body 26 is winged hub (luer) 34” [col 5, lines 47-48]) with integral wire guide (“The purpose of the rapid exchange port is to allow a guidewire to be placed through the side of the inner lumen of the catheter for tracking.” [col 13, lines 39-41]), which allows immediate one-handed ergonomic access without ever losing contact of the assembly and catheter during manipulation (fig 1; see annotated fig above).

Regarding claim 12, Hebert teaches the limitations to claim 11 as described above. Hebert further teaches farther comprising an integral wire guide with a deflatable distal tip (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).

Regarding claim 13, Hebert teaches the limitations to claim 12 as described above. Hebert further teaches further comprising variable and lockable tip deflection (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]).

Regarding claim 14, Hebert teaches the limitations to claim 13 as described above. Hebert further teaches further comprising co-extruded catheter tubing (“Deflectable tip 48 of inner catheter 12 is covered with lateral support tube 50” [col 5, lines 63-64]; fig 1) having a predetermined three-dimensional configuration (“Preferably lateral support tube 50 is a helically wound flexible coil with an outside diameter in the range of about 0.008″ to about 2.00″ with a preferred diameter of about 0.034.” [col 5, lines 67, col 6, lines 1-3]) to facilitate steerable insertion and hand to govern complex catheter tip movements (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).

Regarding claim 15, Hebert teaches the limitations to claim 14 as described above. Hebert further teaches further comprising: improved distal navigation (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C), with improved proximal and distal stability (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]), to prevent or mitigate air embolization by variable flexibility and stiffness distally (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]).

Regarding claim 16, Hebert teaches the limitations to claim 15 as described above. Hebert further teaches further comprising extra soft molded tip with markers (“lateral support tube 50 can be made to cover marker band 54 at its distal end or to extend past lip 148 on its proximal end so that it sits directly on outer body 26 of outer catheter 24 or the lateral support tube 50 can be laser cut into the distal end of the outer body 26” [col 11, lines 49-53]; “Disposed distally of lateral support tube 50 is marker band 54, which is adhered at end 56 to the distalmost end 58 of the inner catheter 10. The band 54 can be made from a polymer or metal, the preferred material is platinum/iridium for radiopacity.” [col 6, lines 5-9]). Moreover, the limitation: "with markers" does not impart further structural limitation.

Regarding claim 17, Hebert teaches the limitations to claim 16 as described above. Hebert further teaches whereby a fully inserted, wire guide results in a straight tip (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]), capable of one hand lockage and unlockable functionality achieved by lateral movement of the distal button (button 174; fig 15). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide unlockable functionality achieved by lateral movement of the distal button, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.
Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Hebert teaches the limitations to claim 17 as described above. Hebert further teaches wherein a wire guide fully retracted results in a hooked or curved orientation of the tip of the deflectable distal tip (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C), and is lockable and un-locked with one hand of a user (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]; fig 15).

Regarding claim 19, Hebert teaches the limitations to claim 18 as described above. Hebert further teaches wherein when a guide catheter is in a locked position (“The button can also be held in (locked) so that the tip can be reshaped freely with catheter advancement.” [col 12, lines 63-65]), it facilitates advancement of wires of microcatheters within the neurovascular guide catheter lumen (“The button can also be held in (locked) so that the tip can be reshaped freely with catheter advancement.” [col 12, lines 63-65]), thus improving guide catheter stability and pushability of these wires and microcatheters (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]).

Regarding claim 20, Hebert teaches the limitations to claim 19 as described above. Hebert further teaches wherein, when a guide catheter is in an unlocked position (“Alternately, the outer catheter 24 can be moved relative to the inner catheter 12 while the button is engaged also bringing about deflection.” [col 12, lines 65-67]), it favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems (“Alternately, the outer catheter 24 can be moved relative to the inner catheter 12 while the button is engaged also bringing about deflection.” [col 12, lines 65-67]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 10,071,224), hereinafter Hebert, and further in view of Drake et al. (US 9,937,322), hereinafter Drake.

Regarding claim 4, Hebert teaches the limitations to claim 3 as described above. Hebert does not explicitly teach each said respective insertion and retraction position marked by a button, actuable by one hand of a user.

    PNG
    media_image3.png
    501
    1282
    media_image3.png
    Greyscale
However, Drake teaches each said respective insertion and retraction position (“applied by an operator to interface 222 in order to move control member subassembly 225 in a proximal direction along the length of slot 224, which activates pull wire 115 to deflect shaft 110 (FIG. 1)” [col 3, lines 54-57]; Fig 1) marked by a button (control member subassembly 225; fig 1), actuable by one hand of a user (Fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Hebert to further include each said respective insertion and retraction position marked by a button, actuable by one hand of a user based on the teachings of Drake, as a way to provide a control member subassembly that may be mounted in a handle of an assembly [col 1, lines 45-46]

Regarding claim 5, Hebert and Drake teach the limitations to claim 4 as described above. The combination of Hebert and Drake does not explicitly teach having button actuated retraction and inserting 
    PNG
    media_image4.png
    451
    528
    media_image4.png
    Greyscale
functions, operable as a metered sliding button mechanism manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis.
However, Drake teaches having button actuated retraction and inserting functions, operable as a metered sliding button mechanism (“applied by an operator to interface 222 in order to move control member subassembly 225 in a proximal direction along the length of slot 224, which activates pull wire 115 to deflect shaft 110 (FIG. 1)” [col 3, lines 54-57]; Fig 1), manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis (fig 5A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Hebert to further include having button actuated retraction and inserting functions, operable as a metered sliding button mechanism manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis based on the teachings of Drake, as a way to provide a control member subassembly that may be mounted in a handle of an assembly [col 1, lines 45-46].

Regarding claim 6, Hebert and Drake teaches the limitations to claim 5 as described above. The combination of Hebert and Drake does not explicitly teach further comprising button actuated deflection, linearly along the metered sliding button pathway.
However, Drake teaches further comprising button actuated deflection (“applied by an operator to interface 222 in order to move control member subassembly 225 in a proximal direction along the length of slot 224, which activates pull wire 115 to deflect shaft 110 (FIG. 1)” [col 3, lines 54-57]; Fig 1), linearly along the metered sliding button pathway (“FIG. 5A is a perspective view of single-piece slider component 350 of control member subassembly 325, according to some embodiments” [col 5, lines 45-47]; fig 5A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Hebert to further include further comprising button actuated deflection, linearly along the metered sliding button pathway based on the teachings of Drake, as a way to provide a control member subassembly that may be mounted in a handle of an assembly [col 1, lines 45-46].

Regarding claim 7, Hebert and Drake teaches the limitations to claim 6 as described above. Hebert further teaches having a low-profile hub (hub 20; fig 1) and port structure (side arm 31; fig 6) all actuated by one hand (fig 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Denison et al. (US 10,849,685) teaches an unlock button 222 with slider 224 (fig 2, 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791